IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of the Lamar Companies        :
From the Decision of the Zoning Hearing     :
Board of East Whiteland Township            :
Dated October 29, 2019                      :
                                            :
Appeal of: The Lamar Companies              :      No. 1308 C.D. 2020


PER CURIAM                           ORDER


            NOW, April 18, 2022, having considered Appellant’s application for

reargument and Appellees’ answers in response thereto, the application is denied.